Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites functional limitations of the claims but fails to further limit the structure of the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang et al US 2009/0159016.
Regarding claim 1, Lang discloses a decorative pet bandana, comprising: a decorative portion (160); and a collar retaining portion (18) attached to the decorative portion, said collar retaining portion having a notch formed therein near the center of the collar retaining portion (Lang, Figure 8) to reveal pet tags over and near the center of the decorative pet bandana and including two open ends disposed at each ends of the collar retaining portion to accept pet collar end connectors there through (Lang, Figure 4).
Regarding claim 9, Lang discloses a decorative pet bandana, comprising: a decorative portion (16D); and a collar retaining portion (18) attached to the decorative portion, said collar retaining portion having a notch formed therein near the center of the collar retaining portion to reveal pet tags over and near the center of the decorative pet bandana (Lang, Figure 8) and including two open ends disposed at each ends of the collar retaining portion to accept pet collar end connectors there through toward two additional opening disposed near the notch and the center of the collar retaining portion (Lang, Figure 4).
Regarding claim 17, Lang discloses a method, comprising: providing a decorative pet bandana including a collar retaining portion (18) that has a notch formed near the center of the collar retaining portion to reveal pet tags over and near the center of the decorative pet bandana (Lang, Figure 8) and including two open ends disposed at each ends of the collar retaining portion to at least one of receive, pass there through, and reveal pet collar end connectors (Lang, Figure 4).
Regarding claim 18, Lang further discloses enabling two ends of a pet collar via the pet collar end connectors to be feed into the collar retaining portion from the notch into each side of collar retaining portion disposed opposite each other from the notch until the collar end connectors are revealed outside the ends of the collar retaining portion; and placing the decorative pet bandana around a pet's neck in a manner where a front side of the decorative bandana sits under the pet's face (Lang, Figure 1) and near the pet's neck and faces away from the pet, and wherein the pet tags are disposed over and substantially centered on the front side of the decorative bandana (Lang, ¶0030).
Regarding claim 19, Lang further discloses placing the decorative pet bandana around a pet's neck in a manner where a front side of the decorative bandana sits under the pet's face (Lang, Figure 1) and near the pet's neck and faces away from the pet, and wherein the pet tags are disposed over and substantially centered on the front side of the decorative bandana (Lang, ¶0030); and enabling a tagless end of a pet collar via its pet collar end connector to be feed into the collar retaining portion from the notch into the collar retaining portion and through a first end of the collar retaining portion (Lang, Figure 4), then the tagless end can be 14Provisional ApplicationAttorney Docket No. 1000-3812feed into a second end of the collar retaining portion, opposite the first end and passed through the collar retaining portion towards the notch where the collar end connectors are revealed and can be attached thereby affixing the decorative pet bandana around pet's neck with a decorative side and pets tags facing away from the pet's chest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 3, 5, 6, 10, 11, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al US 2009/0159016 in view of Olson US 6,016,573.
Regarding claims 2, 3, 10, 11 and 20 Lang discloses the device of claim 1 but does not disclose a pocket formed in the decorative portion. Olson teaches a pocket in a decorative portion of a bandana (Olson, abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the decorative portion of Lang to include a pocket, as taught by Olson, as to provide storage within the bandana. 
Regarding claim 5, Lang in view of Olson further discloses the pocket is at least water resistant (Lang, ¶0032).
Regarding claims 6 and 14, Lang in view of Olson further discloses an opening (Lang, column 2: lines 55-60) of the pocket is closable using at least one of a zipper, snaps, and hook and loop.
Regarding claim 13, Lang in view of Olson further discloses the pocket is at least water resistant (Lang, ¶0032).

Claims 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al US 2009/0159016 in view of Olson US 6,016,573, as applied to claims 2, 3, 6, 10, 11, 13, 14, and 20 above, and in further view of Jendrucko et al US 7,427,417.
Regarding claims 7 and 15, Lang in view of Olson discloses the device of claim 2 but does not disclose an opening of the pocket is formed at the front-side of the decorative portion. Jendrucko teaches a pocket formed on a front-side of a decorative portion (Jendrucko, Fiugre 
Regarding claims 8 and 16, Lang in view of Olson and Jendrucko discloses the device of claim 2 but does not disclose an opening of the pocket is formed at the back-side of the decorative portion. Jendrucko teaches a pocket formed on a back-side of a decorative portion (Jendrucko, Figure 5). It would have been obvious to one of ordinary skill in the art at the time of the for the opening of the pocket to be on a back-side of the decorative portion as to provide sealable access to the pocket. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al US 2009/0159016 in view of Olson US 6,016,573, as applied to claims 2, 3, 6, 10, 11, 13, 14, and 20 above, and in further view of Desaulniers US 2014/0020636.
Regarding claims 4 and 12, Lang in view of Olson discloses the device of claim 2 but does not disclose a slot is formed on the decorative portion to provide a pass-through from the pocket to outside the pocket to accommodate and reveal an LED light outside of the pocket. Desaulniers teaches a slot formed on the decorative portion (Desaulniers, ¶0033). It would have been obvious to one of ordinary skill in the art at the time of the invnetnion to modify the device of Lang in view of Olson with the slot of Desaulniers as to provide access to the pocket. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642